—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered September 28, 2000, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree and attempted assault in the first degree (two counts).
Defendant waived his right to appeal and pleaded guilty to criminal possession of a controlled substance in the third degree and two counts of attempted assault in the first degree in satisfaction of two multicount indictments. Defendant was sentenced as a second felony offender in accordance with the plea agreement to concurrent prison terms of 4x/02 to 9 years on the drug possession conviction and determinate 12-year terms on the assault convictions. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application to be relieved of his assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.